PER CURIAM.
The judgments are of fines of $1,000 and,$5,Q00, respectively, for criminal contempt of court for violating a labor strike injunction.. KRS -21.060 denies the right of appeal of judgments in civil cases punishing'for contempts except, as construed, to. have deterpiined whether the punishment was illegally imposed or is excessive. See Commonwealth v. French, 130 Ky. 744, 114 S.W. 255; French v. Com., 30 Ky.Law Rep. 98, 97 S.W. 427; Adams v. Gardner, 176 Ky. 252, 195 S.W. 412. Neither of the judgments here may be so regarded.
The motions for appeals are, therefore, overruled and the judgments stand affirmed.